*136
ORDER

PER CURIAM.
AND NOW, this 2nd day of January, 2004, the Petition for Allowance of Appeal is GRANTED, LIMITED to the question:
Whether eligibility and application for and receipt of third party disability or medical benefits is admissible at trial notwithstanding the collateral source rule when offered by the defendant not as an offset to reduce the damages caused by the negligent act but as evidence that the plaintiffs damages were in fact caused, in whole or in part, by a prior condition unrelated to the negligent act.